DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendments and arguments filed July 28, 2022.  Claims 2-24 and 27-39 are currently pending wherein all claims read on an antenna system.

Allowable Subject Matter
Claims 2-24 and 27-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Yung et al (US 2013/0106659).

Summary of claim 27:
An antenna system that comprises a substrate that includes a polymer composition and at least one antenna element configured to transmit and receive radio frequency signals, wherein the antenna clement is coupled to the substrate, wherein the polymer composition comprises a dielectric material distributed within a polymer matrix, wherein the dielectric material has a volume resistivity of from about 0.1 ohm-cm to about 1 x 10! ohm- cm, wherein the polymer matrix contains at least one thermotropic liquid crystalline polymer, and further wherein the polymer composition exhibits a dielectric constant of about 4 or more and a dissipation factor of about 0.3 or less, as determined at a frequency of 2 GHz.

Yung teaches a combination of a liquid crystalline polymer and a dielectric material (abstract) that is used for antenna structures (0054) on a substrate (0054).  Yung teaches the Dielectric constant at 2GHz (0077) to be 4.303, 4.347, 4.218, 5.160, 5.036, and 5.858 (0086 examples 1-6) and the dissipation factor to be 0.0033, 0.0051, 0.0047, 0.0054, 0.0044, and 0.0044 (0086 examples 1-6).  However, Yung does not teach or fairly suggest the claimed antenna system wherein the dielectric material has the claimed volume resistivity and applicants have shown that the value is not inherent.


In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763